﻿63.	The delegation of the Byelorussian Soviet Socialist Republic would like to congratulate you, Sir, on your election to the office of President of the thirty-third session of the General Assembly of the United Nations and to wish you full success in that high office.
64.	We also welcome the admission of the State of Solomon Islands to membership in the United Nations.
65.	Each regular session of the United Nations General Assembly provides an opportunity for States Members of the United Nations to engage in political stocktaking of the period that has elapsed between sessions, to make an assessment of the present situation in the world, and to outline for the future specific measures aimed at consolidating the peace and security of peoples, settling outstanding problems, and developing and deepening international co-operation in various fields.
66.	The salutary changes in the world, which have become especially numerous in the 1970s, are tangible and concrete. They consist in a recognition and formalization in international documents of a kind of code of rules for honest and fair relations among countries, a code which erects legal as well as moral and political barriers in the way of those given to military gambles. They consist in the achievement of the first understandings—however modest they may be so far—which seal off some of the channels of the arms race. They consist also in an intricate system of agreements covering many areas of peaceful co-operation among States with different social systems.
67.	On 25 June 1978, speaking at the ceremony devoted to the presentation of the Order of Lenin and the "Gold Star" medal to the hero city of Minsk, the capital of the Byelorussian SSR, Comrade Leonid Ilyich Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union and Chairman of the Presidium of the Supreme Soviet of the USSR, emphasized that:
"The vital interests of the working peoples of all countries demand that the positive achievements of the last few years on the world arena should not be discarded and that efforts should be made to advance towards a genuine, lasting peace for all nations. By the joint efforts of all peace-loving forces this aim can be achieved, and we believe it will be achieved."
68.	Given the complexity and contradictory nature of world developments, and despite the resistance of the forces of imperialism and reaction, the successful implementation of the programme of peace put forward by the Twenty-Fourth Congress of the Communist Party of the Soviet Union, and of its organic follow-up, the programme of further struggle for peace and international co-operation, and for the freedom and independence of the peoples, adopted by the Twenty-Fifth Congress of the Communist
Party of the Soviet Union, promotes the consolidation of the process of detente and provides a real opportunity for the consistent assertion in international relations of the principles of peaceful coexistence, for the development of mutually advantageous co-operation between States, for the removal of the threat of another world war and the elimination of war from the life of humanity, for the cessation of the arms race and the attainment of disarmament, for the solution of the problems of decolonization and the liquidation of racism and apartheid, and for the further economic and social progress of all peoples.
69.	One cannot fail to note, however, that with the deepening of the process of detente, its adversaries are mounting a more active campaign. This requires increased vigilance on the part of all peace-loving forces. The task has become particularly urgent in the context of the apparent activation of militarist forces. The aggressive circles of imperialism are not willing to reconcile themselves to all their failures: defeat in social battles, the loss of their colonial possessions, the departure from capitalism by an increasing number of countries, and the successes of world socialism. Under the guise of deceptive propaganda campaigns, one of which makes a lot of fuss about the so-called "Soviet military threat", they are feverishly launching long-term military programmes to secure their military superiority—a fact which poses a very serious threat to the cause of the peace and freedom of the peoples.
70.	The actions of China are also fraught with serious danger. By embarking on the road of great-Power chauvinism and hegemonism, the leaders of that State preach the inevitability of another world war, openly count on an increase in international tension, sabotage disarmament, and form blocs with the most reactionary militarist forces. The course at present being followed by the leaders in Peking is a great threat to many peoples of the world. This is attested to also by the continuous provocations of the People's Republic of China against its neighbouring States, against heroic Viet Nam, whose people recently maintained, in bloody battles, their freedom and the unity of their native land.
71.	In present conditions it is absolutely essential to counteract in the most resolute way any attempts to undermine the process of detente, to turn international developments back to the times of the "cold war". Now more than ever before it is imperative to adhere strictly in relations among States to the principles of the non-use of force and non-interference in the internal affairs of other States, to respect the rights of all peoples to freedom and independence, and to increase efforts designed to ensure the extensive development of peaceful co-operation-and the possibilities of such co-operation are clearly defined in the United Nations Charter, in the Final Act of the Conference on Security and Co-operation in Europe, in the United Nations Declaration on the Deepening and Consolidation of International Detente [resolution 32/155/, and in other United Nations decisions.
72.	In international affairs the Soviet Union is steadily pursuing the Leninist policy of peace, of consolidation of the security of peoples, and of broad international cooperation. Our Constitution outlaws war propaganda and puts forward the task of achieving general and complete disarmament. Designed for the years and decades to come, our plans are directed towards peaceful construction, for the happiness and well-being of the people. That is why the Soviet Union is so active and consistent in its policy of curbing the arms race and proceeding towards measures of real disarmament.
73.	Lately the Soviet Union put forward a comprehensive programme of new constructive and realistic initiatives to ensure a break-through in the struggle for stopping the arms race. These specific proposals have been formulated in a number of speeches by Comrade L. I. Brezhnev and in the document entitled "Practical measures for ending the arms race", submitted by the Soviet Union to the United Nations General Assembly special session devoted to disarmament. It is to be noted with satisfaction that all major Soviet initiatives are reflected in some form or other in the Final Document adopted by the special session on disarmament, and they should be negotiated further or become part of the future programme of work of the Committee on Disarmament.
74.	It will be recalled that the Soviet proposals provide for the complete cessation of further quantitative and qualitative increases in the arms and armed forces of States having large military potentials; an end to the production of all types of nuclear weapons and a gradual reduction of their stockpiles until they have been completely destroyed; the cessation of the production of, and prohibition of, all other types of weapons of mass destruction; the cessation of the development of new types of conventional armaments of great destructive capability; the renunciation by the permanent members of the Security Council, and by countries that have military agreements with them, of the expansion of their armies and the increase of the quantity of their conventional armaments; a reduction in the military budgets of States with a large economic and military potential, and above all those of the permanent members of the Security Council. Suggesting that negotiations towards the cessation of the nuclear arms race be started at the earliest possible date, the Soviet Union has also made a number of proposals for political measures and measures of international law to strengthen the security of all States. Of paramount importance in this respect is the need to conclude a world treaty on the non-use of force in international relations, whereby all States, including, of course, all the nuclear Powers, would pledge not to use or threaten to use force; this would guarantee the genuine security of all States, big and small, nuclear and non- nuclear. We support also the proposal of the Polish People's Republic on the adoption of a declaration on the preparation of societies for life in peace [A/C.1I33I2].
75.	A move of greatest importance in the further struggle for the strengthening of international security is the Soviet- sponsored draft international convention on the strengthening of guarantees of the security of non-nuclear States which stipulates that:
"The nuclear-weapon States Parties to this Convention pledge themselves not to use or threaten to use nuclear weapons against non-nuclear States Parties to this Convention which renounce the production and acquisition of nuclear weapons and which have no nuclear weapons in their territory or anywhere under their jurisdiction or control, on land, on the sea, in the air or in outer space," (A/33/241, addendum, article A].
The implementation of this Soviet initiative and the reaching of an understanding to the effect that no nuclear weapons should be stationed in the territories of States where there are no such weapons at present would make a substantial contribution to reducing the threat of a nuclear war.
76. The socialist countries have recently made very substantive proposals at the Vienna talks on the reduction of armed forces and armaments in Central Europe. These proposals are based on the principle of equal security for all parties. They accommodate the wishes of Western countries, from which we are entitled to expect a constructive approach to these talks.
It is of great importance to conclude as soon as possible the current negotiations on such questions as the limitation of strategic offensive arms, the complete and general prohibition of nuclear-weapon tests, the prohibition of chemical weapons, the prohibition of new types and systems of weapons of mass destruction and the prohibition of the production, stockpiling, deployment and use of neutron weapons. It is necessary to take effective measures to prevent the further spread of nuclear weapons and to frustrate attempts to put into effect plans for the production of nuclear weapons in South Africa and Israel.
78. A most pressing problem of our time is that of curbing the arms race. It is clear to all that the development of new, even mete destructive and barbaric types of weapons and the further build-up of military potential may lead mankind to the dangerous threshold of an armed confrontation. All this imposes a special responsibility upon Governments, statesmen and the United Nations, from which the peoples of the world expect not mere lip service to disarmament but the attainment of disarmament in real terms.
79.	The Byelorussian SSR and all States of the socialist community are firmly convinced that the task of making sweeping advances in disarmament requires the preparation and early convening of the World Disarmament Conference, as the most representative and authoritative international forum, which could make the concern for the formulation and adoption of effective and mandatory decisions on disarmament a matter of first priority for the leaders of ail States at the highest level.
80.	One of the main tasks before the present session is to take mom effective measures to eliminate as soon as possible the existing hotbeds of international tension and to prevent the emergence of new ones. This is true first and foremost of the Middle East. A just and lasting peace in the Middle East and be achieved only on the basis of the complete liberation of all Arab territories occupied by Israel in 1967, full said unambiguous respect for the legitimate rights of the Arab people of Palestine, including their right to create their own independent State and ensuring firm guarantees of the security of all countries in the region and their right to an independent existence and peaceful development.
81. The delegation of the Byelorussian SSR believes that it is neither through separate deals at the expense of the interests of the Arab peoples nor through capitulation to the aggressor, thus consolidating the spoils of the Israeli aggression, but through the implementation of the United Nations decisions on the Middle East and the Palestinian issue and through negotiations within the framework of the Geneva Peace Conference on the Middle East, under the co-chairmanship of the Soviet Union and the United States, with the full participation of all parties concerned, including the Palestine Liberation Organization, that a lasting and just solution in the Middle East can be achieved.
82.	The United Nations decisions on Cyprus providing for the settlement of the problem on the basis of respect for the independence, sovereignty and territorial integrity of the Republic of Cyprus and its policy of non-alignment, non-interference in its internal affairs and the strengthening of trust between the two communities should be fully implemented. The proposal of the Soviet Union to convene an international conference o, Cyprus under the auspices of the United Nations  has lost none of its relevance at the present time.
V
83.	Our delegation advocates the implementation of the decision of the United Nations General Assembly concerning the withdrawal of foreign troops from South Korea [resolution 3390 B (XXX)/, thus creating the prerequisites for the independent peaceful reunification of Korea on a democratic basis, free from any outside interference.
84.	It is imperative to seek the elimination of the racist und colonialist regimes in southern Africa, the prompt exercise by the peoples of Zimbabwe and Namibia of their right to self-determination and genuine independence, the liquidation of the system of apartheid in the Republic of South Africa, and the cessation of military, political and economic interference by imperialist Powers in the affairs of independent African countries. The imperialist forces should not be permitted to undertake, under a new disguise of far-fetched propaganda—as they have more than once in the past—activities tailored to the patterns of the colonial era against the peoples of southern Africa or any other dependent territories.
85.	The General Assembly must make wide-ranging international efforts with a view to implementing the provisions of the Declaration and Programme of Action adopted last August by the World Conference to Combat Racism and Racial Discrimination [A/33/262, sect. III]. The Conference stressed the danger of the growing ties between Israel and the racist regimes in southern Africa. It recalled the tragedy suffered by the people of Palestine and emphasized the need for comprehensive and binding sanctions against the apartheid regime in Pretoria and the racist regime in Rhodesia. The non-participation of Western countries in the Conference and their negative approach to its decisions are clear evidence of their intention to hamper the elimination of racism and of their disregard for fundamental human rights.
86.	It is necessary to intensify the struggle against mass and flagrant violation of human rights and freedoms, which, among other things, endanger the peace and security of the peoples: in other words, to Intensify the struggle against apartheid, racism, the violation of the rights of the Palestinian people on the occupied territories and the infringement of human rights in Chile, Nicaragua and South Korea,
87.	According to the United Nations Charter, one of the purposes of the Organization is to achieve international co-operation in promoting and encouraging respect for human rights. What is involved here is co-operation at the inter-State level through the conclusion and universal implementation of the relevant international instruments, with due respect for the principle of non-interference in the internal affairs of States. The struggle for human rights cannot validly serve as a pretext for attempting to shield or exonerate racist or pro-Fascist regimes or to allow agents on the payroll of imperialist services engaged in subversion to go unpunished.
88.	The progress made in the main and most important area of United Nations activity aimed at strengthening peace and international security generates more favourable conditions for safeguarding the political and economic independence of the developing countries and restructuring international economic relations on a just and equitable basis. The socialist countries actively support the aspirations of the developing countries to eliminate discrimination and all kinds of artificial barriers in international trade and all manifestations of imperialist diktat, exploitation and inequality in international economic relations. It is specifically the vestiges of the colonial past and the neo-colonialist activities of international monopolies with regard to relations between developed capitalist States and developing countries that are being used by the imperialist forces to encroach upon the sovereignty of young independent States, impose their will on those States and interfere in their internal affairs. The Foreign Ministers of those developing countries have given details of the scale this danger assumes and the scope of the economic, trade, scientific and technical problems the developing countries are facing. They rightly pointed out that the political and .economic factors related to the foreign policy and economies of the developed capitalist countries, which are afflicted by crises, inflation, unemployment and constant increases in the cost of living, give rise to the phenomena of destabilization and precariousness in the development of international economic relations and have most adverse effects on the situation in the developing countries.
89.	As is well known, the socialist countries have nothing to do with the colonial plundering of African, Asian and Latin American countries, the neo-colonialist ways of exploiting them or the adverse impact of the economic factors of the capitalist economy on the developing countries. The States of the socialist community neither hunt for concessions in the developing countries nor covet control over their natural resources. In our view, the way to solve the problems of economic growth and social progress in the developing countries lies in the elaboration and implementation of a series of measures that would meet the requirements of the restructuring of international economic relations on a just and equitable basis, in reducing the burden of military expenditures and channelling the resources thus released to the objectives of development, with 10 per cent of that amount being allocated to increase assistance to developing countries.
90.	History knows of no society that has been able to do or has done as much as socialism for the benefit of the working people. The peoples of the socialist countries cherish their economic, political and social gains and their social order, which they won in fierce battles and built up with their strenuous labour. A case in point is the Byelorussian SSR, which will celebrate its sixtieth anniversary on 1 January 1979. The enlightened policy of the Communist Party, the internationalist unity and fraternal assistance of the peoples of the USSR and the selfless labour of the people of the Republic have made it possible not only to make up for the material losses caused by the wars that were imposed upon us but also to transform in a short period of time a once backward country of semi- primitive enterprises and an almost ruined agriculture, a country of poverty, disease and illiteracy, into a socialist republic having a highly developed industry, a highly mechanized, intensive and collectively-managed agriculture, modern science and high standards of culture. The salient feature of the Byelorussia of today is its large-scale industry, which accounts for over 60 per cent of the Republic's gross national product. Its main components are machine building, machine-tool construction, radio- electronics, chemistry and petrochemistry, instrument- making and other modern industries underlying scientific and technological progress. The industrial output of the Byelorussian SSR has increased more than 190-fold as compared to the pre-revolutionary level. In recent decades Byelorussia's economic potential has doubled every seven years. During the past 12 years its grain and milk production has doubled and its production of meat has increased by a factor of 2.6. In the current five-year period, 1976 to 1980, industrial output should increase by 45 per cent and grain production will amount to 1 ton per capita. At the same time the average earnings of industrial and office workers in the Byelorussian SSR will increase by 22 per cent, and those of collective farmers by 32 per cent. In the past 12 years over a million apartments have been built in the Republic, housing 9.5 million people. State allocations for free all-grade education, free medical Care, social welfare and so on have been growing every year.
91.	The new Constitution of the Byelorussian SSR, adopted by the Supreme Soviet of the Republic on 14 April following a Republic-wide discussion, reflects the important social and economic changes that have taken place in the Byelorussian SSR during the years of Soviet rule. Favourable conditions have been created, and their scope is increasing, for continuous improvement of the people's well-being and full enjoyment of the entire range of rights and freedoms of the Soviet people. Ever widening and more active participation by the working people in the management of State and social affairs is the central direction of the political development of our country.
92.	The delegation of the Byelorussian SSR, which is a supporter of and a participant in the statutary activities of the United Nations, wishes to stress the importance of effective administrative and budgetary activity in the Organization. In our opinion, when considering this problem at all levels and in all bodies, one should proceed from the basis of the inadmissibility of excessive expenditure and the need for rational and economical use of the allocated resources, first and foremost in the interest of achieving the major objectives of the Organization as defined in the Charter—that is, the promotion of lasting peace and the consolidation of international detente, which must have specific material content.
93.	It is also known, however, that the efforts made in recent years to improve the programme planning and budgetary system of the United Nations have not yet reached the goals set and that the internal reserves and resources released as a result of the completion, reduction, reorganization, cancellation or elimination of overlapping in United Nations programmes, projects or activities, or as a result of any other changes in them, are being misused and are not being turned into savings, which in turn results in unreasonably high rates of increase in the Organization's expenditure. Insufficient attention is being paid to raising the labour efficiency of the staff, to improving the administrative methods of the United Nations Secretariat and even to implementing decisions already adopted. All this naturally gives rise to legitimate concern among the States Members of the United Nations and suggests the need for constructive measures to eliminate the above- mentioned and other deficiencies in the work of the United Nations Secretariat.
94.	The United Nations, whose membership totals 150 States:, plays an ever more positive role in international affairs, in the consideration of the most important issues in die world and the key problems of international relations. Under conditions of international detente, the United Nations is conducting its activities in a more business-like atmosphere and with a higher degree of constructiveness and consistency. The contribution of each State to the strict observance and implementation of the provisions of the United Nations Charter is a real guarantee of the resolution of existing international problems and the opening up of new prospects for fruitful and mutually beneficial co-operation among countries. The role of the United Nations is to be enhanced not through the revision of the Charter but rather through its consistent observance. Together with the fraternal States of the socialist community, the Byelorussian SSR attaches paramount importance to the task of safeguarding peace and eliminating the danger of war, and will actively contribute to the progress of United Nations activities in this field. By consistently pursuing and advocating this policy we are putting into practice one of the main slogans of the October Revolutions behest of the great Lenin: "Peace to the peoples".












